Citation Nr: 1709390	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  10-19 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for vertigo and dizziness, to include as secondary to service-connected bilateral hearing loss and/or tinnitus.   

2.  Entitlement to a compensable initial evaluation for bilateral hearing loss.

3.  Entitlement to an evaluation in excess of 10 percent for right ankle strain with degenerative arthritic changes.

4.  Entitlement to a compensable evaluation for a right ankle post-operative scar from October 6, 2007 to February 13, 2014 and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1968 to September 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and a March 2009 rating decision of the RO in Houston, Texas.  The October 2008 rating decision, in pertinent part, granted service connection for bilateral hearing loss and assigned a noncompensable evaluation effective January 22, 2008 and denied service connection for vertigo and dizziness.  The March 2009 rating decision granted a 10 percent evaluation for right ankle strain, post-operative with scar and degenerative osteoarthritic changes, effective October 6, 2007, which was the date the increased rating claim was received by VA.

These matters were initially before the Board in May 2012, when a compensable initial rating for bilateral hearing loss was denied, and the claim for a higher rating for a right ankle strain with scar and degenerative arthritic changes and the claim for service connection for vertigo and dizziness, were remanded for additional development. 

The Veteran appealed the denial of a compensable initial rating for hearing loss to the United States Court of Appeals for Veterans Claims (Court), which in February 2013, granted a Joint Motion for Partial Remand (JMPR) of the parties (VA Secretary and the Veteran), and vacated the Board's decision to the extend it denied a compensable initial rating for hearing loss and remanded the case pursuant to 38 U.S.C. § 7252 (a) for readjudication consistent with the Motion.  These matters were again before the Board in January 2014, when they were again remanded for additional evidentiary development.  They now return for appellate review.  

During the pendency of the appeal for an increased rating for the right ankle disability, a December 2015 rating decision granted service connection for right ankle post-operative scar and assigned a noncompensable evaluation effective August 1, 1976 and an evaluation of 10 percent effective February 13, 2014.  A January 2016 rating decision reiterated that a 10 percent evaluation for the right ankle post-operative scar was increased to 10 percent effective February 13, 2014.  Accordingly, as the right ankle scar is part and parcel of adjudication of entitlement to a higher initial rating for the service-connected right ankle disability, which stems from an October 6, 2008 claim for increase, the Board will adjudicate the issue of entitlement to a compensable evaluation for right ankle post-operative scar, from one year prior to the date of the claim, thus from October 6, 2007 to February 13, 2014 and in excess of 10 percent thereafter.

The issues of entitlement to service connection for vertigo and dizziness, entitlement to an evaluation in excess 10 percent for right ankle strain with degenerative arthritic changes, and entitlement to a compensable evaluation for right ankle post-operative scar, from October 6, 2007 to February 13, 2014 and in excess of 10 percent thereafter, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's service-connected bilateral hearing loss was manifested by no worse than level II hearing impairment in the right ear and level IV hearing impairment in the left ear.


CONCLUSION OF LAW

Throughout the rating period on appeal, the criteria for a compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The appeal for a higher initial rating for bilateral hearing loss arose from a disagreement with the evaluation assigned following the grant of service connection for the claim.  Once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  38 C.F.R. § 3.159 (b)(3); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA obtained the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c). The Veteran's service medical records, VA treatment records and identified private treatment records have been obtained and associated with the claims file.  Additionally, in pertinent part, the January 2014 Board remand directed updated VA treatment records be obtained and associated with the claims file.  Most recently, updated VA treatment records were associated with claims file in December 2015.  However, although the remand below directs updated VA treatment records to be obtained, there is no indication the Veteran has sought recent VA treatment for hearing loss or that updated VA treatment records would potentially be relevant to his rating for bilateral hearing loss.

Additionally, VA satisfied the duty to assist the Veteran by providing June 2008 and January 2010 VA audiological examinations.  A March 2014 VA audiological examination was afforded to the Veteran pursuant to the January 2014 Board remand.  These three VA examination reports provided clinical findings necessary to determine if an increased rating for the Veteran's service-connected hearing loss was warranted in the context of the rating criteria.  Additionally, the January 2010 and March 2014 VA audiological examination reports also provided findings as to the impact of the Veteran's service-connected hearing loss on his daily life as required by Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159 (c)(4).

As discussed above, the January 2014 Board remand directives specific to obtaining VA treatment records and an examination were accomplished for the Veteran's hearing loss claim.  A February 2016 supplemental statement of the case was most recently issued to the Veteran after compliance of the January 2014 Board remand directives.  Thus, there has been substantial compliance with the remand instructions for the claim regarding an increased rating for bilateral hearing loss.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, for the reasons set forth above, the Board finds that VA has complied with the notification and assistance requirements.  As such, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claim

A.  Legal Criteria 

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that, in all cases, all will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  VA must consider whether to "stage" the rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others. Consideration of the appropriateness of a staged rating is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Additionally, the evaluation of the same disability or the same manifestation under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2016).  For purposes of determining whether a veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations. Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (a) (2016).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (b).  In light of the audiological examination results of record, however, these provisions do not apply in the Veteran's case.

B.  Analysis 

In conjunction with his claim for service connection for bilateral hearing loss submitted in January 2008, the Veteran provided a report of an October 2007 private audiometric testing.  However, it was not shown that the October 2007 audiometric testing included a controlled speech discrimination test (Maryland CNC) in accordance with 38 C.F.R. § 4 85, the findings are inadequate to rate the Veteran's hearing loss.

A VA audiological fee-based examination was afforded to the Veteran in June 2008.  The June 2008 VA examination results documented a puretone threshold average of 36 for the right ear and 58 for the left ear, at the relevant frequencies of 1000, 2000, 3000 and 4000 Hertz.  The June 2008 VA examination results revealed Maryland CNC speech recognition scores of 96 percent for the right ear and 94 percent for the left ear.  Based on those results with the utilization of Table VI, the Veteran had level I hearing impairment in the right ear and level II hearing impairment in the left ear.  Applying the results to Table VII, a zero percent rating is warranted for bilateral hearing loss based on the June 2008 audiological examination results.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. 

A VA audiological examination was afforded to the Veteran in January 2010.  The January 2010 VA examination results documented a puretone threshold average of 41 for the right ear and 35 for the left ear, at the relevant frequencies of 1000, 2000, 3000 and 4000 Hertz.  The January 2010 VA examination results revealed Maryland CNC speech recognition scores of 96 percent for the right ear and 96 percent for the left ear.  Based on those results with the utilization of Table VI, the Veteran had level I hearing impairment in the right ear and level I hearing impairment in the left ear.  Applying the results to Table VII, a zero percent rating is warranted for bilateral hearing loss based on the January 2010 audiological examination results.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. 

A VA audiological examination was afforded to the Veteran in March 2014.  The March 2014 VA examination results documented a puretone threshold average of 50 for the right ear and 53 for the left ear, at the relevant frequencies of 1000, 2000, 3000 and 4000 Hertz.  The March 2014 VA examination results revealed Maryland CNC speech recognition scores of 84 percent for the right ear and 80 percent for the left ear.  Based on those results with the utilization of Table VI, the Veteran had level II hearing impairment in the right ear and level IV hearing impairment in the left ear.  Applying the results to Table VII, a zero percent rating is warranted for bilateral hearing loss based on the March 2014 audiological examination results.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. 

A June 2012 VA treatment record noted otoscopy was within normal limits for both ears and tympanograms were hypermobile for both ears but otherwise within normal limits and screening acoustic reflexes were present for both ears.  The June 2012 VA treatment record noted mild sensorineural hearing loss to 1500 Hertz sloping to severe sensorineural hearing loss from 2000 Hertz to 8000 Hertz.  Other VA treatment records including in December 2012 and February 2013 VA treatment records documented the Veteran was seen for hearing aid fittings.  

Given the puretone threshold averages and speech recognition scores as set forth in June 2008, January 2010 and March 2014 audiological examinations, bilateral hearing loss is evident.  However, in mechanically applying the rating criteria, the Veteran's bilateral hearing loss has not been disabling enough to warrant a higher rating.  The rating criteria simply do not call for a rating in excess of zero percent for this level of hearing impairment.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This is so for the entire rating period on appeal.

The regulations provide that consideration of whether special monthly compensation (SMC) is warranted is required when evaluating any claim for impaired hearing.  See 38 C.F.R. § 4.85 (g).  Certain levels of SMC may be awarded for deafness.  However, the SMC criteria require bilateral deafness or some other service-connected disability, such as blindness, which do not apply to the Veteran's case.  See 38 U.S.C.A. § 1114 (West 2015); 38 C.F.R. § 3.350 (2016).  Therefore, SMC is not warranted for the Veteran's bilateral hearing loss. 

For the foregoing reasons, the Board finds that the claim for a compensable rating for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a compensable rating, the doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

C.  Other Considerations

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321 (b) (2016).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.   

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that renders the available schedular evaluations for the service-connected disability inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the Rating Schedule for this disability shows that the rating criteria reasonably describe his disability level and symptomatology.  A "mechanical", meaning nondiscretionary, application of the relevant rating criteria in this case resulted in the currently assigned rating.  See Lendenmann, 3 Vet. App. at 349.  Higher schedular ratings are provided for greater levels of hearing impairment (even before addressing the realm of extraschedular consideration), which are not demonstrated by the evidence in this case.  The results of the Veteran's hearing evaluations, as discussed above, demonstrate what amounted to, at worst Level IV hearing loss in the left ear, and Level II hearing loss in the right ear, throughout the rating period on appeal, which warrants a noncompensable rating according to the Rating Schedule.  There are additional possible higher ratings, extending up to 100 percent, meaning the level of the Veteran's hearing impairment is within the lower range of the rating spectrum.

Moreover, hearing loss, by its very nature, involves a difficulty with hearing acuity.  The Veteran reported symptoms, during the January 2010 VA examination report, of difficulty hearing people talk and that he had to turn up the television.  As noted by the February 2013 JMPR, the January 2010 VA examination report also reported the Veteran would have difficulty hearing and understanding speech especially in the presence of background noise and that he would also be disqualified from employment which required normal hearing acuity as a condition of employment.  Additionally, during the March 2014 VA examination, the Veteran reported that his hearing loss impacted the ordinary conditions of daily life, including his ability to work.  Specifically, the Veteran reported that he relied on hearing aids to communicate and without hearing aids he could not understand the words that people were saying.  The Veteran additionally reported that he retired four years ago; however, when he was working he had to ask students to repeat themselves, he was not sure what was asked, and there were certain words that he could not understand, especially when students were far from him.  Thus, his reported symptoms, namely difficulty hearing and understanding speech, are the very symptoms considered in the rating criteria and do not represent an exceptional or unusual disability picture such that the schedular criteria are inadequate to describe the severity and symptoms of the disability. 

Diminished auditory acuity and speech recognition testing are the foundation of the schedular rating criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85 (a).  The scores, therefore, represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran does not have any symptoms from his hearing loss that are unusual or different from those contemplated by the schedular rating criteria.

In fact, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by claimants with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a claimant's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these claimants experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of claimants with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of claimants as reflected in a real-life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).

Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture, as reported in the January 2010 VA examination report, that is considered in the current schedular rating criteria; therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and schedular rating criteria.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis.  See 38 C.F.R. § 3.321 (b)(1); Thun, 22 Vet. App. at 115.

Additionally, the Board notes that the Veteran is service-connected for hearing loss and tinnitus.  In February 2017 argument, the Veteran's representative noted that during the March 2014 VA examination, the Veteran reported, with respect to tinnitus, that when he was employed it did bother him because he could not concentrate if he was working on specific tasks, such as a parent conferences or lesson planning.  However, the Veteran further reported that currently tinnitus was not bothersome, as he was usually not working on anything specific, and when it was just him, it was not too bad but reported that the tinnitus does gets louder sometimes.  Although the Veteran's service-connected tinnitus may combine with his hearing loss disability to contribute to his difficulties hearing and understanding, he is separately rated for his symptoms of tinnitus that are separate from actual hearing loss (such as ringing in the ears).  The combined effect of these disabilities is essentially hearing impairment or difficulties, which is contemplated by the current rating criteria under DC 6100 and by the separate rating for tinnitus.  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a level of impairment or disability that can only be attributed to the combined effect of multiple conditions.  With regard to the Veteran's service-connected disabilities other than hearing loss and tinnitus, there is no argument or indication that they have any impact on the disability picture for his hearing loss disability on appeal.  Thus, the Board does not have jurisdiction to consider referral for extraschedular consideration based on the combined negative effects of the other disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016). 

Finally, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App.447 (2009).  Although the Veteran has reported his hearing loss created difficulty with employment when he was employed, such as hearing students, neither the Veteran nor any audiologist has indicated that his hearing loss prevented gainful employment.  Accordingly, the Board finds that further consideration of TDIU is not warranted.


ORDER

Entitlement to a compensable initial evaluation for bilateral hearing loss is denied.


REMAND

The Board finds that Veteran's remaining claims must be remanded for further development before a decision may be made on the merits.

The Veteran was most recently provided a VA examination as to his service-connected right ankle disability in February 2014.  The report of that examination includes range-of-motion testing measurements for the Veteran's right ankle, to include descriptions whether the Veteran has additional functional loss following repetitive use of the right ankle.  However, the report does not specify whether the measurements were taken on active motion, on passive motion, on weight-bearing, or on nonweight-bearing.  In addition, the examiner did not indicate that the Veteran was unable to perform range-of-motion testing testing on active, passive, weight-bearing, and nonweight-bearing, or that such testing was not necessary.  Therefore, the examination report does not make clear the extent to which pain affects the Veteran's passive, active, weight-bearing, and nonweight-bearing motion.  In that regard, the Board observes that pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range-of-motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing . . . ."  Thus, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range-of-motion testing described in the final sentence of § 4.59.  Here, the February 2014 VA examination report does not comply with Correia because it does not include range-of-motion testing on active, passive, weight-bearing, and nonweight-bearing or a statement to the effect that such testing was not possible or unnecessary in this case.  Accordingly, the Veteran must be afforded a new VA examination for his right ankle disability that complies with Correia and includes all of the necessary information as set forth in § 4.59.

With respect to the Veteran's claim claim for service connection for vertigo and dizziness, the January 2014 Board remand directed a VA examiner determine whether it was least as likely as not that Veteran's vertigo, dizziness, or both, were caused by or aggravated by his service-connected bilateral hearing loss and/or tinnitus.  A December 2014 ear conditions disability benefits questionnaire noted diagnoses of benign paroxysmal positional vertigo, dizziness and/or imbalance, and tinnitus.  In February 2015 a VA medical opinion was obtained.  The February 2015 VA examiner found the claimed condition was less likely than not proximately due to, or the result of, the Veteran's service-connected condition.  The February 2015 VA examiner provided a rationale, which stated, in part, that if the Veteran had vertigo associated with changes in tinnitus and increasing loss of hearing that lasted for hours or days this could be caused by Meniere's disease but noted the diagnosis was never mentioned in medical reports that were made available to the examiner.  The February 2015 VA examiner stated normal ENG (electronystagmography) and MRI (magnetic resonance imaging) scan rule out other etiology but not Meniere's disease.  The February 2015 VA examiner stated that vertigo was not secondary to noise induced hearing loss from military causes and noise induced hearing loss and secondary tinnitus does not lead to vertigo.  However, the February 2015 VA examiner implied that Meniere's disease was not ruled out as a diagnosis.  Moreover, while the February 2015 VA examiner stated noise induced hearing loss and secondary tinnitus does not lead to vertigo, an adequate rationale for such was not provided and no rationale was provided which addressed aggravation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Accordingly, the Board finds another VA examination is warranted.

Additionally, in light of the remand, updated VA treatment records should be obtained.  The record reflects the Veteran most recently received VA treatment from the Harlingen VA Outpatient Clinic in December 2015, part of the VA Texas Valley Coastal Bend Health Care System.  Thus, on remand, updated VA treatment records from the VA Texas Valley Coastal Bend Health Care System, since December 2015, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Finally, the issue of entitlement to a compensable evaluation for a right ankle post-operative scar from October 6, 2007 to February 13, 2014 and in excess of 10 percent thereafter, is inextricably intertwined with the remanded increased rating for the right ankle disability and; therefore, adjudication of that matter must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from VA Texas Valley Coastal Bend Health Care System, since December 2015, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for VA an examination to determine the current severity of his service-connected right ankle disability which was/were present during or proximate to the claim.  All pertinent symptomatology and findings, including scarring, must be reported in detail.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this Remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination. 

All ranges of motion involving the right ankle should be tested, and the examiner should note if repeated range-of-motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's service-connected disability, expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.

Additionally, the examiner should test the range-of-motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any undamaged paired joint.  If the examiner is unable to conduct any required testing or concludes that any required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's right ankle disability, could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range-of-motion loss due to pain on use or during flare-ups.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner must provide a complete rationale for any opinion expressed.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any disability manifested by vertigo and/or dizziness that may be present or was/were present during or proximate to the claims.  All pertinent symptomatology and findings must be reported in detail.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this Remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.

For any disability manifested by vertigo and/or dizziness that is/are diagnosed, to include Meniere's disease, if any, opine whether it is at least as likely as not that any diagnosed disability was caused by, or aggravated (i.e., made chronically worse) by the Veteran's service-connected bilateral hearing loss and/or tinnitus.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

The examiner must provide a complete rationale for any opinion expressed.

4.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

5.  Thereafter, readjudicate the issues on appeal to include entitlement to a compensable evaluation for a right ankle post-operative scar from October 6, 2007 to February 13, 2014 and in excess of 10 percent thereafter.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the case is returned to the Board for review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


